Case 18-10115-KHK          Doc 49      Filed 04/02/20 Entered 04/02/20 14:09:29   Desc Main
                                      Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

In Re:          Myungcho Kim,                              Chapter 13
                                                           Case No. 18-10115-KHK

                         Debtor(s).


                     NOTICE OF SUSPENSION OF PLAN PAYMENTS

                                PER STANDING ORDER 20-12

       Comes this day, the Debtor(s), and having certified to counsel for the debtor(s)
that she has adversely been financially impacted by the COVID-19 pandemic and gives
notice of the suspension of her Chapter 13 plan payments for 3 calendar months starting
in the month of April 2020.

        The Plan shall be automatically extended by the number of months stated above
for the suspension.

                                              Myungcho Kim

                                              By: /s/ Weon G Kim
                                                     Counsel for the Debtor

Seen and agreed:

/s/Thomas P. Gorman
Thomas P. Gorman
Chapter 13 Trustee




Weon Geun Kim
Weon G. Kim Law Office
8200 Greensboro Dr., Ste 900
McLean, VA 22102
(Tel) 571.278.3728
(Fax) 703.288.4003
jkkchadol99@gmail.com
VSB #73104
Counsel for Debtor
